Citation Nr: 0127184	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  96-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran served on active duty from August 1944 to 
February 1946, and from October 1950 to May 1952.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision which denied a TDIU rating.  
In May 1997, the Board remanded the case to the RO for 
further evidentiary development.  The Board denied a TDIU 
rating in a March 1999 decision.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2000 
joint motion, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded for further development.  A December 2000 Court 
order granted the joint motion.  

The case was subsequently returned to the Board.  In April 
2001, the veteran submitted some additional recent medical 
treatment records, and in October 2001, his representative 
submitted additional written argument.  


REMAND

In order for a TDIU rating to be granted, the evidence must 
show that service-connected disabilities preclude gainful 
employment.  The veteran is currently service-connected for 
chronic suppurative maxillary sinusitis with residual closure 
of nasal perforation (rated 30 percent), residuals of 
fracture of the right clavicle with limitation of motion and 
arthritis, status post hemiarthroplasty (rated 30 percent), 
residuals of a gunshot wound to the right upper arm (rated 20 
percent), residuals of pleural cavity injuries with retained 
foreign bodies (rated 20 percent), a tender scar of the right 
supra-scapula area, residual of a gunshot wound (rated 10 
percent), a scar of the right ear lobe, residual of a shell 
fragment wound (rated 10 percent), scars of the right side of 
the neck (rated noncompensable), and a donor-site scar of the 
right iliac crest (rated noncompensable); his combined 
service-connected disability rating is 80 percent.  He also 
has significant non-service-connected conditions, including 
back, hip, gastrointestinal, and hearing loss disabilities.  
He last worked in an office job and has been retired for many 
years.  

The December 2000 joint motion and order require further 
development of the evidence, including a VA examination on 
the matter of entitlement to a TDIU rating.  Any more recent 
medical treatment records should also be obtained.  

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should obtain copies of all 
additional VA treatment records, dated 
since 1997 and not already on file, 
concerning both service-connected and 
non-service-connected disabilities of the 
veteran.  

2.  The RO should have the veteran 
undergo a social and industrial survey.  
Information should be obtained on the 
veteran's past employment and training, 
as well as the effects that both service-
connected and non-service-connected 
disabilities have on his ability to work.  

3.  Thereafter, a VA medical examination 
should be provided, which includes a 
medical opinion, with full rationale, as 
to whether the veteran's service-
connected disabilities alone (excluding 
the effects of non-service-connected 
disabilities and advancing age) render 
him unemployable.  The claims folder must 
be provided to and reviewed by the doctor 
in conjunction with the examination, and 
the examination report should note that 
such has been accomplished.  

4.  Thereafter, the RO should review the 
claim for a TDIU rating.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  


On remand, the veteran may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




